DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0043373 A1 to Arnault de La Menardiere (hereinafter “Menardiere”) in view of US 2009/0151416 A1 to Obradovic.
Regarding claim 1, Menardiere teaches a mandrel (Abstract; Figs. 7A-C) comprising: 
a mandrel body 92 (Fig. 7A; Para. [0058]) including: 
a bore extending within the mandrel body (Para. [0062]; the pins of the mandrel are retracted into “the hollow center of the mandrel,” i.e., a bore); and 
one or more apertures 94 radially disposed about the mandrel body 92 (Fig. 7A; Para. [0058]); 
one or more movable pins outwardly extendable from the one or more apertures (Paras. [0058] and [0062]; pins are extended from and retracted into the apertures); and 
an actuation element engagable with the bore extending within the mandrel body and configured to engage the one or more movable pins (Para. [0062]; the mandrel device includes an “inner 
Menardiere fails to explicitly teach an actuation element including a tapered surface.  Menardiere is silent regarding the shape of the inner piece, i.e., the actuation element.
Obradovic teaches a mandrel 10 having a body 12, 14 including at least one aperture 22 (Paras. [0026]-[0027]; Figs. 1A and 2A-C) and an actuation element 10b, i.e., an inner piece, including a tapered surface which inserts into the body to expand the mandrel (Figs. 2A-C; Paras. [0034]-[0036]).
It would have been obvious to substitute the inner piece of Menardiere with the inner piece of Obradovic as these components and their functions were well known in the art and a person of ordinary skill in the art could substitute each of these known element for another with the predictable result of providing an actuation element within a mandrel to assist in stent formation.  Further, it is noted that the modified inner piece of Menardiere would have a tapered surface that is configured to support the pins extending from the one or more apertures.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Obradovic in further view of US 2016/0213498 A1 to Wang.
Regarding claim 2, modified Menardiere teaches the mandrel of claim 1 (Figs. 7A-C).  
However, modified Menardiere fails to explicitly teach the mandrel body comprises: a first stent shaping segment having a first diameter; a second stent shaping segment having a second diameter less than the first diameter; and a tapered segment disposed between the first stent shaping segment and 
Wang teaches a mandrel (Figs. 17-21) wherein the mandrel body comprises: a first stent shaping segment having a first diameter 31; a second stent shaping segment having a second diameter less than the first diameter 29; and a tapered segment 30 disposed between the first stent shaping segment 31 and the second stent shaping segment 29 (Figs. 17-21; Para. [0075]; the mandrel includes “a small cylindrical segment 29 having a smaller diameter and a large cylindrical segment 29 having a larger diameter, which are connected to each other by a tapered segment 30”).
It would have been obvious to modify Menardiere to include the first, second, and tapered segments of Wang to provide a mandrel with a different shape and size so as to produce a stent having a corresponding shape that may be used in situations requiring such a shape (Wang, Paras. [0075]-[0076]).
Regarding claim 4, modified Menardiere teaches the mandrel of claim 2 (Figs. 7A-C), wherein the one or more movable pins comprise a plurality of pins (Paras. [0058]-[0059]), and the one or more apertures 94 comprise a plurality of apertures such that there is a pin disposable within each of the plurality of apertures (Figs. 7A-C; Paras. [0058]-[0059]).
Regarding claim 5, modified Menardiere teaches the mandrel of claim 4 (Figs. 7A-C).  
However, Menardiere fails to explicitly teach wherein at least some of the plurality of pins have equal lengths.  Menardiere is silent regarding the properties of the pins.
Wang teaches a mandrel (Figs. 17-21) teach wherein at least some of the plurality of pins 32, 33 have equal lengths (Figs. 17-21 show that the pins have equal length).
It would have been obvious to substitute the pins of Menardiere with the pins of Wang as these components and their functions were well known in the art and a person of ordinary skill in the art could 
Regarding claim 6, modified Menardiere teaches the mandrel of claim 4 (Figs. 7A-C). 
Menardiere fails to explicitly teach wherein the plurality of apertures are equally spaced circumferentially about the tapered segment.
Wang teaches a mandrel wherein the plurality of pins are equally spaced circumferentially about the tapered segment (Figs. 17-21 show that the pins are equally spaced circumferentially about the tapered segment).
It would have been obvious to modify Menardiere to include the pin placement on the tapered section of Wang (it is noted this would result in the apertures being equally spaced circumferentially about the tapered segment as the pins in Menardiere extend and retract through the apertures) to use the pins to produce a stent with the shape of the tapered section and first and second sections (Wang, Figs. 20-21).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Obradovic in further view of Wang in further view of US 2005/0283962 A1 to Boudjemline.
Regarding claim 3, modified Menardiere teaches the mandrel of claim 2, further comprising a third shaping segment releasably securable to the second stent shaping segment (Para. [0058]; “mandrel devices may be modular where side branch mandrels of varying diameters and lengths can be detachably assembled to the main mandrel body”). 
However, modified Menardiere fails to explicitly teach the third stent shaping segment having a third diameter greater than the second diameter.
Boudjemline teaches a mandrel (Figs. 7-9) further comprising a third stent shaping segment 20 releasably securable to the second stent shaping segment 21 (Figs. 7-8; Paras. [0074]-[0075]; “[o]ne of the portions 21 is dismountable with respect to the portion 21 to enable retraction of the structure 10 
It would have been obvious to modify Menardiere to include the dismountable third shaping segment with a larger diameter of Boudjemline so that a stent with a narrow center can be produced and removed from the mandrel after production (Boudjemline, Paras. [0073]-[0075]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Obradovic in further view of Wang in further view of US 1945195 to Kellems.
Regarding claim 9, modified Menardiere teaches the mandrel of claim 1 (Figs. 7A-C). 
Modified Menardiere fails to explicitly teach wherein an end of each of the one or more movable pins includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel.
Kellems teaches a mandrel 1 wherein an end of each of the one or more movable pins 2 includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel (Figs. 1, 3, and 5; P. 2, Lns. 98-112; the pins 2 include “concave seats for receiving and temporarily retaining adjacent portions of the strands against accidental displacement during the weaving operation”)
It would have been obvious to modify the pins of Menardiere to include the recessed slots of Kellems so that the pins can receive and temporarily retain the strand during formation operations and prevent accidental displacement of the strand during formation (Kellems, P. 2, Lns. 98-112).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to teach wherein the corresponding apertures extend through the tapered segment and are configured to enable the pins to extend orthogonally to a tapered surface of the tapered segment.
Wang teaches a mandrel in which the pins on the tapered section extend at an angle that is not orthogonal relative to the tapered surface of the tapered segment (Figs. 17-21).
US 2011/0082483 A1 to Diamant teaches a mandrel 30 having first, second and tapered sections (Fig. 3) and a plurality of pins 31 on the tapered section (Fig. 3), however the pins on the tapered section do not extend from the tapered surface of the tapered segment at an orthogonal angle.
Regarding claim 8, the prior art fails to explicitly teach wherein the corresponding apertures extend through the tapered segment and are configured to enable the pins to extend at varying angles relative to a tapered surface of the tapered segment.
Diamant teaches a mandrel 30 having first, second, and tapered sections (Fig. 3) and a plurality of pins 31 on the tapered section (Fig. 3), however the pins on the tapered section do not extend at varying angles relative to the tapered surface of the tapered segment.
Reasons for Allowance
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10
Menardiere teaches a mandrel for forming a stent with a tapered outer profile and anti- migration features (Figs. 7A-C), the mandrel comprising: 
a mandrel body 92 including a plurality of apertures 94 (Fig. 7A; Para. [0058]); 
a plurality of movable pins, each of the plurality of movable pins outwardly extendable from one of the plurality of apertures, the plurality of movable pins configured to form the anti-migration features in the stent (Paras. [0058] and [0062]); and 
an actuation element configured to engage the plurality of movable pins (Para. [0062]).
Wang teaches a mandrel (Figs. 17-21) comprising 
a mandrel body including: a first stent shaping segment 31 having a first diameter; 
a second stent shaping segment having a second diameter less than the first diameter 29; 
a tapered segment disposed 30 between the first stent shaping segment 31 and the second stent shaping segment 29, the tapered segment including a tapered surface (Figs. 17-21; Para. [0075]); and 
a plurality of pins 32, 33 extending through the tapered surface (Figs. 17-21).
Boudjemline teaches a mandrel (Figs. 7-9) comprising a mandrel body including: 
a first stent shaping segment 20 having a first diameter; 
a second stent shaping segment 21 having a second diameter less than the first diameter; and 
a mandrel cap 20 releasably securable to the second stent shaping segment, the mandrel cap including a third stent shaping segment having a third diameter greater than the second diameter (Figs. 7-9; Para. [0074]).
Obradovic teaches an actuation element 10b including: a tapered end configured to engage the plurality of movable pins (Fig. 2A).
Claims 11-16 depend from claim 10 and are allowable for at least the reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 2004/0098099 A1 to McCullagh teaches a mandrel 300 including a first stent shaping segment 320, a second stent shaping segment 310 with a diameter smaller than the diameter of the first stent shaping segment 320, a tapered section 330 connecting the first and second shaping segments, and a plurality of pins 340 (Fig. 3; Para. [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725